Goodrich, P. J. :
The relator, Rev. John H. Robinson, applied for and obtained a • peremptory irrit of mandamus commanding the defendants, “ trustees'of the Methodist Protestant Church of the 'Village of Williamsburgli, (to) 'open said church to the said John H. Robinson, as pastor and minister thereof, for the holding of all regular and special services of said church in accordance with the customs, rules' and discipline of said church.”
The facts are not in dispute ; the relator has béen for forty years a minister of the Methodist Protestant denomination. The defendants are the board of trustees of a church of that denomination in the former village. of Williamsburgh, now. a ■ part of the city of Brooklyn. This corporation is of the denomination and subject to the Constitution, rules and discipline of the governing board of the New York Annual Conference of the Methodist Protestant Church, of which Mr.; Henry F. Hiill is president! On April seventeenth,' during the recess of conference, he appointed the relator minister and preacher of said church, and gave him a certificate of his. appointment.
Oh Sunday, April twenty-fifth,.the relator presented himself at the church for the purpose of conducting divine worship therein according to the rules of the church, but the defendants locked the doors of the church against him and against the congregation then assembled for worship, and have since denied the' relator his . rights' and privileges as such preacher. ■ ' '
The right of the relator depends upon what is called the “ constitution and discipline” of said church, by which it'is. provided as' follows “ It shall be the duty of the president, of an annual con*327ference to preside in all meetings of that body ; and when required by the conference to travel through the' district, visit all the stations and circuits, be present, as far as practicable, at all quarterly meetings and camp-meetings of his district; and, in the recess of conference, with the assistance of two or more elders, to ordain those persons who may be elected to orders; to employ such ministers and preachers as are duly recommended, and to make such changes of preachers as may be necessary, provided the\consent of said preachers and their charges be first obtained; and/t'o perform such other duties as may he required by his annual conference.”
The respondent contends that the proviso is limited to and relates only to changes of preachers as named in the immediately preceding clause. Still we must construe the proviso according to. the manifest intention of the article, so as to give it validity, in order to carry out the purpose for which it was enacted. The Annual Conference is composed of all the itinerant ministers and of one lay delegate from each station or church, and has power to appoint and station ministers at the different churches. It was stated upon the argument that, by reason of this lay delegation in the Conference, the voice or consent of each church to the appointment of its minister was expressed when he was stationed by the Conference itself without objection, or by vote in case of objection. The question here is whether the president of the Conference has power to station a "minister in a particular church during a recess of the Conference without the consent of such church. It is admitted that he has the power to employ ministers, but it is denied that he can station them without such .consent, and it is alleged that the element of consent, which is expressed at the Conference by the lay delegates, can only be given during the-recess of the Conference by the vote of the church.
The object of the church organization is to secure public worship and the administration of religious affairs at all times, in all the churches.; and the evident intention of the article cited above is to. confer upon the "president of the Conference, during its recess, all needed power to effect this. Otherwise a church might be without stated religions services during the whole recess of Conference. Each member of a church has the right to the services of a minister, even though a majority refuse to accept a particular minister appointed by the president during recess! Indeed, a careful reading *328of the whole constitution and discipline convinces me that the theory of the church discipline is that thé Conference (and in recess its president) has the ultimate power to station a minister in a vacant church without the vote of the church itself; perhaps, on the theory that there might be recalcitrant sinners upon whose sins it might be needful to- animadvert, and that they were not to be allowed to select a preacher whose mouth would be muzzled in the performance of his duty by the necessity of obtaining their consent to his ministry. It is an exceptional power given to meet an exigency and the proviso must not be interpreted to defeat this intention. Perhaps, in its strict and grammatical interpretation it provides for the consent of preachers and charges in all cases; but we think that it should be construed to apply to an exchange of preachers between different charges after ministers have been appointed by the Annual Conference, in which case the consent of the preachers and charges must - be obtained,-and in all other cases, including the one under consideration, where there was no exchange of preachers, but a vacant pulpit to be filled, the president has the right during recess to employ and station ministers or to fill a vacancy without the consent of the church. This seems to be necessary in order to enable the president to fill a vacant pulpit, and is evident from the use of the word “ employment •” in the article and the similar use of the word in the other articles of the constitution. I think that it was the manifest intention of this article of the constitution to confer upon the president authority to fill any vacant pulpit during recess of the ' Conference.
Another article provides: “ He (the president) shall also give a certificate of employment to ministers, preachers and missionaries, whom he may employ in the recess of the conference,, without which no minister, preacher or missionary shall be recognized as regularly ■ appointed.” The certificate of employment of t-lie relator was in the following words :
“ This is to certify that I have appointed Rev. J. H. Robinson pastor in charge of Trinity M. P. Church, Brooklyn, said pastorate to begin with and include Monday, April 19th, 1891.
“H. S. HULL,

“ President of New York M. P. Conference.

“ Dated, Brooklyn, N. Y., April 17th, 1891.”
*329We think this was a proper appointment of the relator to the' church in question, and was within the power which Avas conferred upon the president during recess of Conference; and that the peremptory writ of mandamus was properly granted.
The order must be affirmed.
All concurred, except Bartlett, J., dissenting.
Order affirmed, with ten dollars costs and disbursements.